FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to papers filed 01/10/2022 in which claims 1-55 were previously canceled; claims 61-66 were previously withdrawn; and claim 56 was amended.
Claims 56-60 and 67-68 are under examination.

Maintained Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 56-60, 67 and 68 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Neigut (11 April 2000; US 6,048,886) in view of Gervasio-Nugent et al (8 December 2005; US 2005/0271692 A1).
Regarding claims 56-58 and 68, Neigut teaches a topical composition comprising a ubiquinone (coenzyme Q10), melatonin and antioxidants such as vitamin A, C and E (column 5; Examples 1-7). Neigut teaches the composition contains from 0.01 to 99 weight% of ubiquinone (coenzyme Q10) and antioxidants and 0.1 to 99 weight% of melatonin (column 5; claims 1-4). Neigut teaches the composition is useful for treating skin conditions such as aging, wrinkles, photo-damage, eczema, psoriasis and keratosis and hyperpigmentation (column 4, lines 50-63; column 3, lines 16-21).
prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01). 

Regarding claim 59, Neigut teaches the composition further contains glycerin, lecithin and propylene glycol (column 5, lines 29-35; Examples 1-7). Gervasio-Nugent teaches the composition further contains xanthan gum ([0119]; Example 14).
Regarding claim 60, Neigut teaches the composition further contains carriers (column 5, lines 29-35; Examples 1-7). Gervasio-Nugent teaches the composition further contains a pharmaceutically acceptable carrier ([0031]-[0034]).
Regarding claim 67, Gervasio-Nugent teaches composition further contains suncreens ([0099] and [0119]; Example 14).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of .

Response to Arguments
Applicant's arguments filed 01/10/2022 have been fully considered but they are not persuasive.
	Applicant argues by alleging the “cream 2 formulation” in the previously submitted Exhibit A was based on Example 7 of Neigut with the pertinent modifications so that it is closer to the claimed formulations. Applicant goes on to allege that it would not have been proper to compare a composition of Example 7 of Neigut (which is not a cream and comprises other ingredients). Applicant alleged that the testing of a cream 2 formulation based on the teachings of Example 7 of Neigut demonstrated that increasing the concentration of the antioxidant ingredients resulted in a negative effect, and this negative effect was solely associated to the high antioxidant amounts which were the only difference between both formulations. Applicant alleged that the only difference between both formulations lies in the amount of antioxidants and thus, Exhibit A was proof that increasing that amount of antioxidants causes a negative effects in the tested subjects. (Remarks, page 5).

	In response, the Examiner disagrees. Applicant’s allegation that the Examiner has ignored the probative evidence shown in Exhibit A (toxicity data) was misplaced because said evidence shown in Exhibit A from the Declaration filed 05/29/201 9 was considered, but found insufficient to obviate the standing 103 rejection. A detail explanation of why said comparative toxicity data drawn to high antioxidant amounts from Exhibit A was not persuasive to obviate the standing 103 rejection and why said  comparative toxicity data was irrelevant (in other words, not consistent) to Neigut’s formulation, as well as, to Applicant’s submission that the amounts of antioxidant as claimed serves the purpose of avoiding melatonin’s oxidation. See Non-Final Rejection dated 07/08/2021, pages 7-10).
not Example 7 of Neigut.  Thus, as previously discussed, the Examiner maintains the position Applicant’s alleged toxicity data is not probative evidence of nonobviousness. 
	In sum, the Examiner also maintains the position that the toxicity data presented by Applicant in the Declaration is not sufficient evidence of unexpected results, as the claimed composition has no relation to toxicity and thus, these toxicity data has no pertinence to claimed composition. In addition, as previously discussed, the formulation Example 7 of Neigut was intended for application to skin for effective treatment of skin disorders such as atopic dermatitis as disclosed in Example 11 of Neigut and thus, contrary to Applicant’s alleged toxicity, the formulation of Neigut was clearly not toxic. Applicant submitted that the amounts of antioxidant as claimed serves the purpose of avoiding melatonin’s oxidation and thus, this submission from Applicant further supports the Examiner’s position that Applicant’s toxicity data is irrelevant to the claimed invention and that of the cited prior arts, as the formulation of Neigut per Applicant’s comparative data appeared to also showed that the melatonin oxidation was avoided due a noticeable increase in melatonin concentration from group 1 (Neigut’s formulation) per Figure 2 of the Declaration filed 05/09/2019 (see Exhibit A, page 5).


In response, the Examiner disagrees. As discussed above, Applicant submitted that the amounts of antioxidant as claimed serves the purpose of avoiding melatonin’s oxidation. However, Applicant’s comparative data appeared to show that the melatonin oxidation from Neigut’s formulation was avoided due a noticeable increase in melatonin concentration from group 1 (Neigut’s formulation) per Figure 2 of the Declaration filed 05/09/2019 (see Exhibit A, page 5).
As to the standing obviousness of optimization of the claimed parameters, as discussed in the standing 103 rejection, Neigut teaches the composition contains from 0.01 to 99 weight% of ubiquinone (coenzyme Q10) and antioxidants and 0.1 to 99 weight% of melatonin (column 5; claims 1-4). Thus, it would also have been obvious to one of ordinary skill in the art to routinely optimize the concentrations of coenzyme Q10, melatonin and an antioxidant in a composition and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Gervasio-Nugent teaches that is well-recognized in the art that a topical composition can contain from 0.1 to 50% by weight of a cosmetic agent such as coenzyme Q10 and 0.1% to 10% by weight of antioxidants/radical scavengers such as melatonin, vitamin C, and vitamin E (tocopherol) ([0033], [0056], [0059] and [0056]), and such combination of coenzyme q10, melatonin and antioxidants such as vitamin C and vitamin E is useful in prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP §2144.05 (I)). Absent some demonstration of unexpected results from the claimed parameters, the optimization of concentrations of coenzyme Q10, melatonin and an antioxidant in a composition would have been obvious at the time of applicant's invention. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05 (II).
Due to the prima facie case of obviousness that was sufficiently established in the standing 103 rejection (as reiterated above), Applicant had attempted to show criticality of the claimed invention in achieving unexpected superior results. However, as previously discussed, it is reiterated that [t]he preponderance of evidence of record and CoQ10 penetration over the entire claimed concentration range for melatonin and much less, the broad genus of “antioxidant” as claimed, as the results for Neigut’s formulation shown in the Declaration filed 05/09/2019 (Exhibit A) was not only superior to Applicant’s claimed invention (formulations of Groups 2, 5 and 6 of Figure 1; and formulations of Groups 2 and 7 of Figure 2), but also superior to Group 2 (containing 2% melatonin, 0.5% CoQ10 and 0.5% Vitamin C) shown in the experimental data from the Declaration filed 06/01/2021. The data from Declaration filed 06/01/2021 is evidence to show that not every antioxidant would function to the same extent as Vitamin E when used in combination with coenzyme Q10 and melatonin, as Vitamin C as shown in Group 2 performed poorly when compared to Neigut’s Example 7 formulation and formulations outside the scope of the claimed invention. Claim 56 remains not sufficiently commensurate in scope with the critical concentration ranges for coenzyme Q10, melatonin and Vitamin E in the comparative data of record that showed superior results. The breadth of claim 56 as presently claimed encompassed compositions that performed poorly when compared to compositions that is outside the scope of claim 56 as evidence by the comparative evidence of record. Thus, Applicant has failed to provide criticality of the claimed invention as claimed in independent claim 56 in achieving superior results in light of the preponderance of evidence of record.

	Applicant argues by alleging that the previously submitted Exhibit D providing two different antioxidants that additionally include vitamin C still allow the effects of 

In response, the Examiner disagrees. As previously discussed, claim 56 was also not commensurate in scope with Vitamin E as the antioxidant used in the formulations of Exhibit A and Exhibit B. It is again reiterated that Vitamin E was the only antioxidant used in the experiments of Exhibit A and Exhibit B. While the Declaration filed 06/01/2021 showed an additional species of Vitamin C in the experimental data (Group 2), the formulation containing 2% melatonin, 0.5% CoQ10 and 0.5% Vitamin C of Group 2 (a formulation within the scope of the claimed invention) performed poorly compared to Group 1 (a formulation that is outside the scope of the claimed invention with respect to the concentrations of melatonin, CoQ10 and Vitamin E) for melatonin penetration in mitochondria (see Figure 1 of Declaration filed 06/01/2021). 
It is again reiterated that Claim 56 is drawn to generically any antioxidant. The breadth of claim 56 is drawn to generically “at least one antioxidant,” which is a genus and include a vast list of antioxidant such as beta-carotene, flavonoids, copper, catechins, polyphenols, lycopene, Vitamin A, zinc, among many others. Again, Applicant only provided data for particularly Vitamin E and Vitamin C. However, the results for the Group 2 from Figures 1 and 2 in the Declaration filed 06/01/2021 when analyzed in light of the results shown in the Declaration filed 05/09/2019, showed that the inclusion of 0.5% Vitamin C as an antioxidant performed poorly when compared to Neigut’s Example 7 formulation and formulations outside the scope of the claimed invention. This is evidence to show that not every antioxidant would function to the same extent as Vitamin E when used in combination with coenzyme Q10 and 
As such, Applicant is again noted that the courts have made clear: [w]hether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range or claimed genus. See In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Also, see In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). See MPEP §716.02(d). 
As discussed above, Claim 56 remains not sufficiently commensurate in scope with the critical concentration ranges for coenzyme Q10, melatonin and Vitamin E in the comparative data of record that showed superior results. The breadth of claim 56 as presently claimed encompassed compositions that performed poorly when compared to compositions that is outside the scope of claim 56 as evidence by the comparative 

	Applicant argues by alleging that it shown in Figure 1 of the Declaration (dated 06/01/2021), group 4, which was equivalent to Neigut’s Example 12, achieves the lowest mitochondrial melatonin penetration of all tested groups . (Remarks, page 8, paragraphs 2-4).

In response, the Examiner disagrees. As discussed above, Applicant submitted that the amounts of antioxidant as claimed serves the purpose of avoiding melatonin’s oxidation. However, Applicant’s previously filed comparative data appeared to show that the melatonin oxidation from Neigut’s formulation was avoided due a noticeable increase in melatonin concentration from group 1 (Neigut’s formulation) per Figure 2 of the Declaration filed 05/09/2019 (see Exhibit A, page 5).
To the extent Applicant’s provided further comparative data in Figure 1 from the Declaration filed 06/01/2021, showing that the Neigut’s Example 12 (group 4 – 2% melatonin and 2% coQ10 in squalane) achieved the lowest mitochondrial melatonin penetration when compared to group 1 (0.5% melatonin, 1% CoQ10 and 0.5% vitamin E), group 2 (2% melatonin, 0.5% CoQ10 and 0.5% Vitamin E) and Group 3 (6% melatonin, 0.2% CoQ10 and 0.5% vitamin E), this data presented in Figure 1 from the Declaration filed 06/01/2021 are insufficient comparative data in light of the preponderance of evidence of record. First, Example 12 of Neigut containing 2% melatonin and 2% coQ10 is not a proper formulation for comparison as it does not contain an antioxidant, thereby is not pertinent to the claimed invention drawn to a composition containing melatonin, coQ10 and antioxidant. The formulation of Neigut 
As such, it is reiterated that [t]he preponderance of evidence of record clearly showed contrary to Applicant’s allegation in that the experimental data from the 3 Declarations (in totality) showed Applicant does not have unexpected superior results of melatonin penetration and CoQ10 penetration over the entire claimed concentration range for melatonin and much less, the broad genus of “antioxidant” as claimed, as the 
As a result, for at least the reasons discussed above and of record, as well as and the preponderance of evidence, claims 56-60, 67 and 68 stand rejected as being obvious and unpatentable over the combined teachings of Neigut and Gervasio-Nugent.

Conclusion
	No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613